Mr. Justice Mulkey delivered the opinion of the Court: On the 15th of February, 1876, Bartlet & Pierce, and Boyal Pierce, since deceased, executed to appellant, at Winona, Minnesota, their promissory note, for $2000, payable four months after date, with interest after maturity, at the rate of 12 per cent per annum. On the 25th of April, 1878, Boyal Pierce died, testate, at Belvidere, Boone county, this State, his then residence, and appellees were appointed his executors. The above note, not having been paid in the lifetime of Boyal Pierce, was filed by appellant in the county court of Boone county, and was there allowed as a claim against his estate. On appeal by appellees to the circuit court, the claim was disallowed, and this judgment was affirmed by the Appellate Court for the Second District, and the case now comes here by appeal from the Appellate Court. A slight examination of the record will suffice to show that the whole controversy in the circuit court turned upon two questions of fact. It was claimed, by way of defence, that Boyal Pierce executed the note in question merely as surety of Bartlet & Pierce, and that after the maturity of the note, appellant, for a valuable consideration, entered into an agreement by which the time of payment was extended. Both these facts were controverted by appellant, and upon these two issues the case was heard and determined in the circuit court, resulting adversely to appellant, and as this court is not permitted in cases of this character to review mei-e questions of fact, the affirmance of the judgment of the circuit court by the Appellate Court must be accepted as a final and conclusive disposition of the case upon those issues. It is clear that both the circuit and Appellate courts must have found that Boyal Pierce was a mere surety on the note, and that the time of payment had been extended by appellant, otherwise the judgment must have been the other way; and it is also clear that if both these facts are admitted, the law is with appellees. It follows, therefore, unless the circuit court committed some error in law, which is raised by the errors assigned, the judgment of the Appellate Court must be affirmed, for no error is complained of in that court except in the mere affirmance of the judgment of the circuit court. Upon an examination of the errors assigned in the circuit court, we find the only one sufficiently specific to present any question for our determination is the one which complains of the admission of the deposition of Wm. W. Bartlet in evidence. The record shows, that while numerous objections were made by appellant before the commissioner who took the deposition, yet there seems to have been no exception to it, or any parts of it, filed in the circuit court, or any motion entered to suppress or exclude the same, so that the court really was never called on to pass upon the objections to it. The error complained of, therefore, so far as the record shows, has no foundation in fact. Perceiving no error in the record, the judgment of the Appellate Court is affirmed. Judgment affirmed.